Case 1:21-cr-00018-JGK Document 21 Filed 08/04/21 Page 1of1

March 31, 2020

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
UNITED STATES OF AMERECA, CONSENT To PROCEED By
TELECONFERENCE
-Y-
-CR- ( i )
Jeremiah Gilliam '

Defendant(s). 21CR 18 (JGK)

: x

 

Jeremiah Gilliam
Defendant hereby voluntarily consents to

participate in the following proceeding via videoconferencing:

 

Initial Appearance/Appointment of Counsel

Arraignment (if on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

 

 

 

_.__ Preliminary Hearing on Felony Complaint USDS SDNY
_____ Bail/Revocation/Detention Hearing DOCUMENT
X ELECTRONICALLY FILED
_____— Status and/or Scheduling Conference DOC #:
______ Plea/Trial/Sentence DATE FILED: SEY, po

 

 

 

 

 

 

/s/ Jeremiah Gilliam /a/ Amy Gallicchio

 

 

Defendant's Signature Defense Counsel’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

Jeremiah Gilliam Amy Gallicchio

 

 

Print Defendant’s Name Print Defense Counsel’s Name

This proceeding was conducted by reliable teleconference technology.

ye labo

USS’ District Judge/U-SMagistratedudge

 

 

 
